MEMORANDUM ORDER
DENNIS R. KNAPP, Chief Judge.
This is an action under Section 205(g) of the Social Security Act, 42 U.S.C.A. § 405(g), to review a final decision of the Secretary of Health, Education and Welfare which denied plaintiff’s application for disabled widow’s insurance benefits under the provisions of the Social Security Act, as amended.
The plaintiff filed an application for disabled widow’s insurance benefits on January 26,1973, alleging inability to work from 1970 or 1971 because of “kidney problem, dizziness, soreness in bones.” On August 16, 1976, the administrative law judge, in a written decision, held that plaintiff was not entitled to disabled widow’s insurance benefits, finding that “none of claimant’s impairments meets in duration and severity any of the listings set forth in the Appendix to Subpart P, Regulations No. 4, Social Security Administration.” 20 C.F.R. § 404, Subpart P, Appendix. The Appeals Council affirmed the denial of benefits on December 30,1974. On February 5, 1975, plaintiff filed this action; it is currently pending before the Court on defendant’s Motion for Summary Judgment filed December 16, 1975.
The medical evidence indicates that plaintiff suffers from anemia, chronic bronchitis secondary to cigarette smoking, neurasthenia, and reduced motivation. In order to establish her eligibility for disabled widow’s insurance benefits, plaintiff’s medical evidence must indicate that her impairments are of a level of severity as those listed in the Appendix to Subpart P of the regulations.
The Court’s function on review is specific and narrow. The Findings of the Secretary as to any fact, if supported by substantial evidence, shall be conclusive. 42 U.S.C.A. § 405(g). The Court has carefully reviewed the whole record, including the various exhibits, and has further carefully considered the findings of the administrative law judge and the evidence upon which said findings were based, and is of the opinion that the Secretary’s decision is supported by substantial evidence.
Accordingly, it is hereby ORDERED that the defendant’s Motion for Summary Judgment be, and the same is, hereby granted.
All matters in this case being concluded, this action shall be dismissed and retired from the Court’s docket.
The Clerk is directed to mail certified copies of this memorandum order to counsel of record herein.